DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There appears no original disclosure of the wiper rubber being fixed or configured to be fixed by the wiper holder.  There appears only disclosure of the wiper rubber being held.  Further, it is noted that applicant’s wiper rubber appears to be shown as moving with respect to the holder.  Note for example the movement of the wiper rubber illustrated in applicant’s figure 9 with respect to figure 4.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, setting forth the wiper holder as configured to press the wiper rubber against the window with a force of 5 to 40 N/m appears improper and confusing.  It does not appear pressing force should be expressed in N/m, which is a torque unit.  It appears pressing force would merely be in N.  Clarification is requested.
In claim 6, setting forth a dynamic frictional coefficient of the coating layer of the resin window with respect to the wiper rubber appears improper and confusing.  Claim 6 is only directed to a wiper rubber.  Absent the resin window and associated coating layer, it is unclear exactly what this imparts to the wiper rubber.
In claim 7, setting forth that the wiper holder is configured to press the lip portion against the resin window with a force of 4 to 40 N/m appears improper and confusing.  Claim 7 is only directed to a wiper rubber.  Absent the wiper holder, it is unclear exactly what this imparts to the wiper rubber.  Further, it does not appear pressing force should be expressed in N/m, which is a torque unit.  It appears pressing force would merely be in N.  Clarification is requested.
In claim 8, setting forth a contact width between the lip portion and the resin window as being less than or equal to 1.2 mm while the wiper rubber is being swung back and forth appears improper and confusing.  Claim 8 is only directed to a wiper rubber.  Absent the window on which contact can occur, it is unclear exactly what this imparts to the wiper rubber.  Since there is no contact, what does setting forth a particular contact width impart to the wiper rubber?

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeffer et al (US patent 5,797,160).
	The publication to Jeffer discloses the invention as is claimed.  Jeffer discloses a wiper rubber (30, fig. 3) for a window (42).  The wiper rubber (30) includes a holding base portion (32) configured to be fixed, as far as understood, by a wiper holder (20) of a wiper (10).  A body portion (36) is connected with the holding base portion (32) by a neck portion (34).  As can be seen in figure 6, the neck portion is thinner than both a thickness of the holding base portion and the body connecting portion.  The body portion extends downwardly towards the windshield surface (42) to be wiped and tapers from a thickened area to provide decreasing thickness to a lip portion which defines opposing wiping edge (38, 40).  The lip portion is clearly seen in figures 5 and 6 which show the lip portion designated by a length dimension (d9) and thickness dimension (d13).  Jeffer discloses the lip portion length dimension as being from .0575 to .0975 inches (Table 2) and the lip portion thickness dimension as being from .0220 to .0420 inches.  As such, a lip length of .0575 inches and a lip thickness of .0420 inches, which is disclosed by Jeffer, has a lip length to lip thickness ratio of 1.3690, which is less than or equal to 2.3 as claimed.  A thickness (d11) of the neck portion is disclosed as being from .0328-.0528 inches.  As such, a neck portion thickness (d11) of .0328 inches is thinner than a lip portion thickness (d13) of .0420 inches.  Thus, the wiper rubber of Jeffer appears to meet the claim.
	Wither respect to claim 3, setting forth the rubber as “for a resin window” and “configured to be fixed by a wiper holder” does not distinguish from Jeffer.  Such relates to the intended use of the rubber and sets forth no particular construction not disclosed by Jeffer.  The rubber of Jeffer could be used for such a window if desired and could be fixed if desired.  Note that no actual wiping or fixing is claimed.  Further, whether such window has a coating layer or not is not of particular relevance to claim 3 as such is solely directed to the wiper rubber and not a combination of rubber and window.
	With respect to claim 6, since a resin window or movement of the wiper rubber over such window is not part of the claimed wiper rubber, setting forth a particular dynamic frictional coefficient between the two does not appear to define any particular structure for the wiper rubber not disclosed by Jeffer.  The claim only appears directed to a wiper rubber, which Jeffer discloses, and not interaction between the two.
	With respect to claim 7, setting forth that the wiper holder is configured to press the lip portion of the wiper rubber with a particular force does not distinguish from Jeffer.  The wiper holder does not appear to make up a part of the claimed wiper rubber.  The claim is only directed to a wiper rubber.  As such, the claim does not appear to impart any particular structure to the wiper rubber not disclosed by Jeffer.
	With respect to claim 8, setting forth a particular contact width between the lip portion and the resin window does not distinguish from Jeffer.  The resin window does not appear to make up a part of the claimed wiper rubber.  The claim is only directed to a wiper rubber.  As such, the claim does not appear to impart any particular structure to the wiper rubber not disclosed by Jeffer.  The claim only relates to an interaction between the two.  Further, as Jeffer discloses a lip portion width of .022-.042 inches (.5588-1.0668 mm) and shows essentially line contact with the window (fig. 3), it appears a contact width between the lip portion and window will be less than 1.2 mm as claimed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jeffer et al (US patent 5,797,160) in view of Nakamura et al (WO publication 2018/225727).
	The publication to Jeffer discloses all of the above recited subject matter, including a wiper holder (20) holding the wiper rubber and a wiper arm (18) configured to swing the holder and rubber over windshield surface (42).   Jeffer discloses all of the above with the exception of the windshield being a resin windshield.
	The publication to Nakamura (note cited English language equivalent document US 2020/0139793) discloses use of resin windshields in vehicles due to their lightweight, molding properties and designability.  See Background and Summary of Nakamura.  Nakamura also discloses the provision of a hardcoat layer (para. 96) on the resin windshield to improve weatherability and abrasion resistance.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the windshield of Jeffer as a resin windshield with hardcoat layer, as clearly suggested by Nakamura, to provide a lightweight abrasion resistant windshield.
	With respect to claim 1, the wiper blade holder (20) of Jeffer is deemed “configured to fix the wiper rubber”, at least as far as understood.  While the wiper rubber can move in the holder, it is held therein for movement therewith.  Such appears the same as applicant where the rubber can move when in the holder (see figs. 4 and 9) but is held for movement therewith.





	With respect to claim 2, while Jeffer and Nakamura are silent as to dynamic frictional coefficient, such appears an inherent characteristic of the two.  Initially, it is noted that dynamic friction only occurs when the wiper rubber moves over the windshield surface and that no such movement is claimed.  As such, the limitation does not appear to impart any particular structure to either the blade rubber or the resin windshield as claimed.  Further, the modified Jeffer wiper structure includes all of the structure set forth in the claims.  As such, it appears the modified Jeffer wiper structure would inherently include the same dynamic frictional coefficient if the wiper rubber is moved over the windshield.
	With respect to claim 4, the wiper holder of Jeffer is deemed configured to press the wiper rubber against the window as claimed.  It appears that actual force is not being claimed, only that the holder is configured to transmit or apply such force since force is not developed in the holder.  The holder of Jeffer is deemed capable of or configured to transmit such force, in-so-far as such defines any particular structure.  Further, the wiper arm of Jeffer presses the holder and thus the wiper rubber against the window in conventional manner.  While Jeffer does not specify the particular application of force for such pressing, the selection of such appears a mere optimization of the wiper system to optimize performance and maintain window contact.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to optimize the force application to the wiper holder, including as claimed, for pressing the wiper rubber, as a mere design choice to optimize wiping performance.
	With respect to claim 5, as Jeffer discloses a lip portion width of .022-.042 inches (.5588-1.0668 mm) and shows essentially line contact with the window (fig. 3), it appears a contact width between the lip portion and window will be less than 1.2 mm as claimed.


Response to Arguments

Applicant's arguments filed 13 July 2022 have been fully considered but they are not persuasive. 
	With respect to the rejection of claims by Jeffer, applicant argues that the neck thickness (d11) is greater than the lip thickness (d13) as shown in figure 6.  Such is not persuasive.  As set forth above, the ranges given by Jeffer for the neck thickness and lip thickness can result in a neck being thinner than the lip.  As such, Jeffer meets this limitation.  Applicant further argues that their wiper rubber is fixed to the wiper holder.  Such is not persuasive.  Initially, with respect to claim 3, a holder is not part of the claimed wiper rubber.  Thus, the wiper rubber being configured to be fixed does not define any particular structure not disclosed by Jeffer.  Additionally, as set forth above, there does not appear original disclosure of the wiper rubber fixed to the wiper holder, only that such is held thereby.  Applicant’s wiper rubber appears to move when in the holder as demonstrated at least by figures 4 and 9.  Jeffer appears to disclose the wiper rubber held in similar manner where the body portion (32) is held by the wiper holder for movement therewith, but can move when therein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
23 August 2022